Exhibit Contact:Lisa Riordan Vice President – Investor Relations CKE Restaurants, Inc. 805-745-7750 CKE RESTAURANTS, INC. REPORTS PERIOD FOUR AND FIRST FISCAL QUARTER SAME-STORE SALES AND GIVES GUIDANCE ON RESTAURANT OPERATING COSTS Company-Operated Restaurant Operating Costs Remain Under Control Despite Significant Headwinds from California Economy and the Resulting Same-Store Sales Declines CARPINTERIA, Calif. – May 27, 2009 – CKE Restaurants, Inc. (NYSE: CKR) announced today period four and first fiscal quarter company-operated same-store sales for the four and sixteen-week periods ended May 18, 2009, for Carl’s Jr.® and Hardee’s®. Brand Period 4 First Quarter FY 2010 FY 2009 FY 2010 FY 2009 Carl’s Jr. -6.2% +4.2% -5.1% +3.9% Hardee’s 0.0% -1.0% +2.5% -0.6% Blended -3.5% +1.8% -1.8% +1.8% “While we were pleased with positive same-store sales of 2.5 percent at Hardee’s for the first quarter, the decline in same-store sales at Carl’s Jr. disappointed our management team,” explained Andrew F. Puzder, chief executive officer.“Improving same-store sales at both brands remains a high priority for us.However, maintaining our profitability and brand image over the long-term is a higher priority than generating short-term positive same-store sales. “As such, notwithstanding a blended same-store sales decline of 1.8 percent for the first quarter, we expect to hold our company-operated restaurant operating costs essentially flat as compared to the prior year first quarter.We anticipate lower food and labor costs will offset higher occupancy costs.Increased depreciation resulting from our ongoing remodel program, as well as the deleveraging impact from our blended same-store sales decline, negatively impacted our occupancy costs. “Blended same-store sales declined by 1.8 percent during the first quarter after having increased by 1.8 percent during the first quarter of last year.As a result, on a two-year basis, blended same-store sales for the first quarter were flat. We continue to move forward with sales-building initiatives that will increase awareness of the superior value of our premium quality burgers relative to the products of both our fast-food and casual-dining competitors.We are also striving to increase awareness of both the non-core and lower-priced products on our menus without resorting to margin-eroding deep discounting practices. “With respect to the brands, for the first quarter, Hardee’s same-store sales rose 2.5 percent, compared to a decline of 0.6 percent for the first quarter of fiscal 2009.On a two-year basis, Hardee’s same-store sales increased 1.9 percent for the first quarter of fiscal 2010.Poor weather conditions for much of period four were primarily responsible for Hardee’s flat same-store sales in period four.Hardee’s trailing-13 period average unit volume advanced from period three to $1,010,000 in period four, a 5 percent year-over-year increase.Very late in the period, Hardee’s re-introduced its successful Six Dollar Thickburger®, so named because six dollars is about the price consumers would expect to pay for a similar product at leading casual-dining restaurants.The Six Dollar Thickburger, available at participating Hardee’s for its original price of just $3.99, is a good example of how we can meet the value needs of our customers without sacrificing our food quality and brand equity. “Unemployment in California increased from 6.6 percent last April to 11 percent this April, one of the highest rates in the country, and significantly higher than the national unemployment rate of 8.9 percent for April 2009.As a result, the California economy continues to negatively impact same-store sales at Carl’s Jr. with 362, or 87 percent, of company-operated Carl’s Jr.’s restaurants located in California.It is also not surprising that this environment would negatively impact results at Carl’s Jr. since our brand remains one of the only sizeable hamburger fast-food chains that has resisted the temptation to generate short-term sales with a heavily-discounted, low-quality, value menu.Same-store sales for Carl’s Jr. declined 6.2 percent for the fourth period and 5.1 percent for the first quarter.On a two-year basis, same-store sales decreased 1.2 percent for the first quarter.Carl’s Jr.’s trailing-13 period average unit volume totaled $1,507,000 in period four, which compares to $1,514,000 for the same period last year. “At the beginning of period five, we re-introduced the Portobello Mushroom Six Dollar Burger™ at Carl’s Jr.We expect that new product introductions and the roll-out of various programs designed to improve our value perception on our own terms will help mitigate the unfavorable impact from the California economy.When California’s economy begins to recover, we will continue to be well positioned as the taste and quality leader for our segment. “We remain steadfast in our belief that strategies deployed for short-term sales pops can have damaging long-term effects,” Puzder concluded.“Carl’s Jr. is a strong brand, so while we will continue to implement sales-driving initiatives, we are prepared to ‘tough-it-out’ to protect our brand image, food quality ratings and profitability by not resorting to deep discounting practices designed to boost same-store sales in the short-term.” First Quarter Revenue Trends Company-operated For period four and the first quarter of 2010, consolidated revenue from company-operated restaurants (exclusive of all franchise-related revenue and royalties) was approximately as follows: ($ in millions) Brand Period 4 First Quarter FY 2010 FY 2009 FY 2010 FY 2009 Carl’s Jr. $46.8 $48.4 $192.1 $195.3 Hardee’s $38.1 $39.8 $151.0 $162.9 Total $84.9 $88.2 $343.1 $358.2 Total revenue for company-operated restaurants declined $3.3 million in period four and $15.1 million for the first quarter, primarily driven by the refranchising of Hardee’s restaurants during the prior fiscal year as well as the same-store sales decline as Carl’s Jr. Franchise-related Another component of CKE Restaurant’s revenues relates to franchise fees and royalties.As previously disclosed, the Company completed its refranchising program in fiscal 2009; hence, the $1.5 million of franchise fee revenue the Company received last year during the first quarter will not recur this year. First Quarter Cost Trends As has been the practice, the Company is providing general insight with respect to certain of its operating expenses for the first quarter of fiscal 2010.
